IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                                No. 07-40467
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SEVERO SERNA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:06-CR-526-6


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Counsel appointed to represent Severo Serna has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Serna has filed a response. The record is insufficiently developed
to allow consideration at this time of Serna’s claims of ineffective assistance of
counsel; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40467

develop the record on the merits of the allegations.” See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks
omitted). Our independent review of the record, counsel’s brief, and Serna’s
response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2